Name: Regulation (EEC) No 2778/72 of the Commission of 20 December 1972 amending Regulation (EEC) No 1172/72 prescribing the form of the documents referred to in Council Regulation (EEC) No 517/72 and Council Regulation (EEC) No 516/72
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 79 No L 292/22 Official Journal of the European Communities 29.12.72 REGULATION (EEC) No 2778/72 OF THE COMMISSION of 20 December 1972 amending Regulation (EEC) No 1172/72 prescribing the form of the documents referred to in Council Regulation (EEC) No 517/72 and Council Regulation (EEC No 516/72 Britain and Northern Ireland , the footnote requires amendment; HAS ADOPTED THIS REGULATION: Article 1 Annexes 1 and 4 of Commission Regulation (EEC) No 1172/72 of 26 May 1972 prescribing the form of documents referred to in Council Regulation (EEC) No 517/72 and Council Regulation (EEC) 516/72 are amended by replacing the footnote 1 thereto by the following: THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to the Treaty concerning the accession of the Kingdom of Denmark, Ireland , the Kingdom oi Norway and the United Kingdom of Great Britain and Northern Ireland to the European Economic Community and to the European Atomic Energy Community, and in particular Article 153 of the Act con ­ cerning the Conditions of Accession and the Adjustments to the Treaties ; Whereas Annexes 1 and 4 to Commission Regulation (EEC) No 1172/72 of 26 May 1972 prescribing the foim of the documents referred to in Council Regulation (EEC) No 517/72 and Council Regulation (EEC) No 516/721 contain, in a footnote, the list of distinguishing signs of the six Member States of the Community; whereas , by reason of the accession on 1 January 1973 of the Kingdom of Denmark , Ireland and the United Kingdom of Great This Regulation shall be binding in its Member States . £1 Belgium (B), Denmark (DK), Germany (D), France (F), Ireland (IRL), Italy (I), Luxembourg (L), Netherlands (NL), United Kingdom (GB).' Article 2 This Regulation shall enter into force on 1 January 1973 . entirety and directly applicable in all Done at Brussels , 20 December 1972 . For the Commission The President S.L. MANSHOLT i OJ No L 134, 12.6.1972, p. 1 .